El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Versa este pleito sobre nulidad de un procedimiento eje-tivo hipotecario y fué fallado sobre las alegaciones en contra de la demandante.
En la demanda se alega substancialmente que la deman-dada Rosa Pura Rivera inició el procedimiento cuya nulidad se pide contra Nicolasa Morales para ejecutar un crédito hi-potecario que ésta constituyó a favor de Angelina Rivera en garantía de seiscientos veinte dólares, intereses y costas, sobre un solar situado en Santurce, San Juan, cuyo crédito fué cedido por su dueña a Domingo Quiñones y por éste a la demandada, vendiéndose finalmente el solar hipotecado para el pago del crédito; que en el solar enclava una casa ■“que en la fecha que se constituyó la hipoteca era y actual-*333mente es propiedad de la demandante y no de doña Nicolasa Morales, que constituyó la referida hipoteca gravando las edificaciones que tuviera la referida parcela, no habiendo en dicha parcela de terreno ninguna edificación que fuera pro-piedad de doña Nicolasa Morales, ’ ’ hecho del que los deman-dados Rosa Pura Rivera, Angelina Rivera, Nicolasa Morales y Domingo Quiñones tenían conocimiento personal, no obs-tante lo cual se ha notificado a la demandante para que desa-loje la casa, y que la ejecutante Rosa Pura Rivera tenía “conocimiento personal, al tiempo de hacer la ejecución, que la demandante había comprado la antes descrita parcela de terreno pero no había inscrito la escritura en el registro, y no obstante esto la. demandante no fué hecha parte en el pro-cedimiento ni requerida de pago, sino que solamente se le notificó el procedimiento, para que tuviese conocimiento del mismo. ’ ’
Las demandadas Rosa Pura y Angelina Rivera excepcio-naron la demanda por falta de hechos suficientes para deter-minar una causa de acción y la corte declaró con lugar la ex-cepción dictando sentencia en los siguientes términos:
“En este caso la demandante alega que era dueña de cierta finca hipotecada por anteriores dueños, pero que no aparecía inscrita en el Registro de la Propiedad a favor de la demandante. Qiue la acree-dora hipotecaria ejecutó la hipoteca por el procedimiento sumario y se limitó con notificar de los procedimientos a la ahora demandante, sin hacerla parte demandada en el procedimiento ejecutivo, a pesar de que la acreedora sabía que la demandante aunque sin título ins-crito, era dueña de la finca. Se solicita ahora la nulidad del pro-cedimiento ejecutivo por el fundamento antes expuesto. La demandada interpuso excepción previa y citó en apoyo de la misma el caso de Federal Land Bank of Baltimore v. Registrador, 42 D.P.R. 284, de cuyo syllabus tomamos lo siguiente:
“ ‘Bajo el artículo 170 del Reglamento de la Ley Hipotecaria las únicas personas con derecho a] requerimiento formal de pago son aquéllas que tienen sus títulos inscritos en el registro. En lo que a las demás respecta, una simple notificación de los procedimientos es bastante, cumpliéndose suficientemente los requisitos de notificación *334y oportunidad de ser oído con la entrega de copia de la demanda en el procedimiento sumario hipotecario.’
“Sometida la excepción previa, por la autoridad del caso antes citado la Corte la declara con lugar, pero como la demanda no es susceptible de enmienda, es inútil conceder un plazo para enmendar, procediendo por tanto dictar sentencia y por la presente la dicta-mos, declarando sin lugar la demanda con las costas a la deman-dante. ’ ’
No conforme la demandante, interpuso el presente recurso de apelación. Sostiene que la corte erró al decidir que la demanda no aduce causa de acción, ni es susceptible de en-mienda.
 De lo hecho constar en la sentencia se deduce claramente que la atención de la corte estuvo solamente fija en la falta de requerimiento.
"Si dicha falta fuera la única cuestión envuelta en el re-curso, debería éste declararse sin lugar de acuerdo con la ley y lo resuelto por esta corte en el caso que se cita.
Pero en la demanda se alega además que con anterioridad a la constitución de la hipoteca y por consiguiente a la venta no inscrita aún del solar por Tomasa Morales a la deman-dante, ésta era dueña de una casa enclavada en el solar que fué indebidamente ejecutada y de la cual se le quiere hacer salir.
T si ello es así y si, como se alega además, de ello tenían conocimiento personal los demandados, es por lo menos du-doso que la casa quedara hipotecada.
Citan los apelados para sostener que procede la confirma-ción de la sentencia recurrida lo resuelto por esta Corte Su-prema en el caso de Schuck v. Verdejo, 43 D.P.R. 955, a saber: “Cuando un predio de terreno se vende directamente o en subasta, lá presunción controvertible es que tal venta lleva consigo todo lo enclavado en él, y esta presunción no fué destruida por las manifestaciones contenidas en el récord en el sentido de que la demandada construyó la casa y era dueña de la misma”, y lo decidido en el de Lippitt v. Llanos, 47 D.P.R. 271, como sigue: “La propiedad de los bienes,’ ya *335sean muebles o inmuebles, lleva consigo el derecho por ac-cesión, a todo lo que ellos producen o se les une o incorpora, natural o artificialmente.”
Pero véase que esta corte dijo “presunción controvertible”, y aquí la presunción basta abora está controvertida por la afirmación que contiene la demanda respecto al cono-cimiento que tenían los demandados de que la casa en cues-tión era de la propiedad de la demandante.
Bajo las circunstancias concurrentes, parece lo justo dejar que el pleito continúe y la prueba se encargue de establecer ■o destruir definitivamente el derecho de la demandante.
Desde luego que eliminada la cuestión de nulidad por falta de requerimiento, el procedimiento hipotecario seguido para la ejecución del crédito sobre el solar aunque se con-cluyera que la casa no fué hipotecada, no sería nulo en su totalidad. Lo sería sólo en parte — ejecución de la sentencia en cuanto a la casa — si el derecho de la demandante sobre la casa prevalece. El hecho de que la demandante comprara finalmente el solar gravado ya con la hipoteca, no varía la condición jurídica de la casa si es verdad que lo único que se hipotecó fué el solar con el conocimiento personal de los dueños de la hipoteca de que la casa que en él existía no es-taba comprendida en la misma.
Por virtud de todo lo expuesto, debe declararse con lugar él recurso y revocarse la sentencia recurrida, con permiso a la demandante para enmendar su demanda eliminando de ella la causa de nulidad por falta de requerimiento, de ma-niera que el debate judicial quede circunscrito a si la casa de ■que se trata quedó o no afectada por la hipoteca.